Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 1 of 12




           EXHIBIT A
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 2 of 12

                                                                          Dawn Valentine
                                                                          Of Counsel
                                                                          T 415-984-8474
                                                                          dvalentine@nixonpeabody.com

                                                                          One Embarcadero Center, 18th Floor
                                                                          San Francisco, CA 94111-3600
                                                                          415-984-8200




October 26, 2018

Via E-Mail

Stephen C. Steinberg, Esq.
Bartko Zankel Bunzel & Miller
One Embarcadero Center, Suite 800
San Francisco, CA 94111

RE: Stardock Systems, Inc. v. Paul Reiche III and Frederick Ford;
    Case No. 4:17-cv-07025 SBA (N.D. Cal.)

Dear Steve:

       The following addresses, on a global and collective basis, the numerous deficiencies in
Reiche’s and Ford’s production of documents and interrogatory responses to date in the above-
referenced litigation.

     A. Your Clients’ Production of Documents in Response to Stardock’s Third Set of
        Document Requests

        First, your clients’ response to Stardock’s third set of document requests represented that
documents would be produced by or on October 17, 2018. We have not received any responsive
documents or any indication from you as to when you plan to produce the documents requested
and promised. Please immediately advise us as to when we can expect documents in response
to Stardock’s third set of document requests, and we respectfully request that the production occur
prior to Friday, November 2, 2018.

     B. Insufficient Production in Response to Stardock’s First and Second Sets of
        Document Requests

        Second, the following describes each of the document requests from Stardock’s first and
second sets of requests in response to which no, or very few, documents have been produced by
your clients despite representations that documents would be produced.

           1. Documents Relating to the Use/Ownership of Any Copyrights Related to Ghosts of the
              Precursors.

4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 3 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 2



         Request Number 29 of Stardock’s first set of requests for production of documents
(hereinafter referred to as “RFPD1”) seeks the production of “All Documents relating to any of
Your submissions and/or filings with the U.S. Copyright Office related to the Ghosts of the
Precursors Game, including without limitation the Documents submitted in support of the
copyright application, request for grant of special relief relative to the deposit requirements, and
a complete copy of the deposit materials submitted in support thereof.” Your clients responded
to the request with only objections and has not produced any responsive documents. Please advise
as to your availability to meet and confer regarding this request and your refusal to produce any
responsive documents.

        Relatedly, Request Number 26 of Stardock’s second set of requests for production
(hereinafter referred to as “RFPD2”) seeks all documents supporting your clients’ contention that
their use of the Star Control mark in connection with their advertising of the Ghosts of the
Precursors game was fair use. No responsive documents have been produced and you have not
stated that no such documents exist. Please advise as to your availability to meet and confer
regarding this request and your refusal to produce any responsive documents.


           2. Documents Related to Confusion of Any Person or Entity Involving Products or
              Services Offered Under the Star Control Mark or Star Control Copyrights.

Stardock has sought documents related to any instances of confusion between your clients’ and
Stardock’s goods and services (RFPD1, No. 40), as well as any documents supporting your
clients’ allegation that there is no such likelihood of confusion (RFPD1, No. 108). No documents
supporting either proposition have been produced and you have not stated that no such documents
exist. Please advise as to your availability to meet and confer regarding this request and your
refusal to produce any responsive documents.


           3. Documents Relating to Prior Disputes and Litigation Relating to the Classic Star
              Control Games, the Star Control Mark or the Star Control Copyrights.

        Stardock has sought all documents relating to any disputes in which your clients have been
involved regarding the Star Control Games, Star Control Mark, or the Star Control Copyrights
(RFPD1, No. 55), and documents related to claims made against your clients in connection with
the Star Control Games, Star Control Mark, or the Star Control Copyrights (RFPD1, no. 56). No
responsive documents have been produced and you have not stated that no such documents exist.
Please advise as to your availability to meet and confer regarding this request and your refusal to
produce any responsive documents.

           4. Documents Indicating Star Control III was not as well received as Star Control and
              Star Control II.
4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 4 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 3




       Stardock has requested documentation in support of your clients’ allegation that Star
Control 3 was not as successful or well-received as Star Control and Star Control II (RFPD1 No.
66). Aside from blanket statements made by your clients to fans or other third parties, no
responsive documents have been produced and you have not stated that no such documents exist.
Please advise as to your availability to meet and confer regarding this request and your refusal to
produce any responsive documents.

           5. Documents Indicating That Rights to Star Control I, Star Control II and Reiche’s
              Preexisting Characters Used in Star Control III Reverted to Reiche on or about April
              1, 2001.

        Stardock has requested documents supporting your clients’ allegation that all rights to Star
Control and Star Control II and the preexisting characters used in Star Control III reverted to
Reiche on or about April 1, 2001 (RFPD1 No. 67), and that your clients had allegedly regained
all rights to “their games” (RFPD1 no. 73). The only document produced in response to these
requests is what your clients claim to be the last royalty payment made by Accolade. No other
documents have been produced and you have not stated that no other responsive documents exist.
Please advise as to your availability to meet and confer regarding this request and your refusal to
produce any additional responsive documents.


           6. Documents Relating to Infogrames.

        Stardock has twice sought production of documentation supporting your clients’
allegation that Infogrames’ March 17, 2003 Declaration of Use and Incontestability filing with
the USPTO was “fraudulent” (RFPD1 No. 70; RFPD2 No. 24). No responsive documents have
been produced and you have not stated that no other responsive documents exist. Please advise
as to your availability to meet and confer regarding this request and your refusal to produce any
additional responsive documents.

           7. Documents Relating to Goodwill, Fame and Reputation Value Amongst the Public.

        Stardock has sought production of documents that support your clients’ contention that
the Star Control Games acquired valuable fame, reputation and goodwill (RFPD1 No. 74).
Relatedly, Stardock has sought production of documents that support your clients’ assertion that
Stardock has done “everything possible” to create a connection in the minds of the public between
Stardock/Star Control Origins, and Reiche and Ford (and “their” alleged Star Control games)
(RFPD1 No. 83). Other than a few emails from fans, no documents have been produced to support
these allegations and you have not stated that no other responsive documents exist. Please advise
as to your availability to meet and confer regarding this request and your refusal to produce any
additional responsive documents.
4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 5 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 4




           8. Documents Relating to the Lanham Act, California Business and Professions Code
              Sections 17200 et seq., and Stardock’s Alleged Willful and Malicious Conduct.

        Stardock has sought documents that your clients contend support their assertion that
Stardock’s actions constituted unfair competition under the Lanham Act (RFPD1 No. 88), that
Stardock’s conduct was willful and malicious (RFPD1 No. 89), that Stardock acted maliciously,
fraudulently and oppressively (RFPD1 No. 92), and that Stardock is liable for violating California
Business and Professions Code Section 17200 (RFPD1 No. 93). No documents have been
produced in response to these requests and you have not stated that no other responsive documents
exist. Please advise as to your availability to meet and confer regarding this request and your
refusal to produce any additional responsive documents.

           9. Documents Indicating That U.S. Trademark Registration No. 2,046,036 was
              Improperly Renewed.

           Within its first set of document requests, Stardock asked for all documents supporting
           your clients’ assertion that U.S. Trademark Registration no. 2,046,036 was improperly
           renewed (RFPD1 no. 94). No responsive documents were produced.

           10. Documents Indicating any Trademark, Copyright or Other Rights Were not Valid or
               were Abandoned.

       Stardock has requested that your clients produce a variety of documents in support of their
contentions that Stardock’s copyright claims are barred because its copyright is “invalid” (RFPD1
No. 103), because Stardock is not the rightful owner (RFPD1 No. 104). Stardock also requested
documents supporting your clients’ contention that any alleged trademark infringement by them
was innocent (RFPD1 No. 105), Stardock does not own the trademark rights it seeks to assert
(RFPD1 No. 107), that the trademark infringement alleged was not as a source identifier (RFPD1
No. 109), and that Stardock’s claims with respect to the subject trademarks are barred because
the preceding owner abandoned the mark or made fraudulent statements during its registration
(RFPD1 No. 106). Your clients have not produced any documentation in response to these
requests or to support these claims, nor have they stated that no other responsive documents exist.
Please advise as to your availability to meet and confer regarding this request and your refusal to
produce any additional responsive documents.

           11. Documents Supporting use of Star Control I or Star Control II Trademarks.

        Stardock has requested all documents that your clients contend supports their alleged use
of Star Control I and II trademarks. (RFPD2 No. 17) No responsive documents were produced
and you have not stated that no other responsive documents exist. Please advise as to your

4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 6 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 5



availability to meet and confer regarding this request and your refusal to produce any additional
responsive documents.

           12. Documents that Indicate Federal Registration for the Star Control Mark Should Be
               Cancelled.

        Stardock requested all documents that your clients contend support their allegations that
the federal registration for the Star Control Mark should be cancelled. (RFPD2 No. 25) No
responsive documents were produced and you have not stated that no other responsive documents
exist. Please advise as to your availability to meet and confer regarding this request and your
refusal to produce any additional responsive documents.

           13. Documents Indicating You Own the Ur-Quan Masters Mark.

        Your clients were asked to produce all documents in support of their contention that they
own the rights to the Ur-Quan Masters mark (RFPD2 No. 27) and that Stardock’s use of the mark
constitutes trademark infringement (RFPD2 No. 28). No responsive documents were produced
and you have not stated that no other responsive documents exist. Please advise as to your
availability to meet and confer regarding this request and your refusal to produce any additional
responsive documents.

           14. Documents Indicating Damages Suffered or Infringement in Galactic Civilizations.

        Stardock requested all documents that your clients contend support their claim for
damages as a result of the conduct alleged in their counterclaim (RFPD2 No. 29), and for
documents supporting their allegation that Stardock infringed on their copyrights through the
content of Galactic Civilizations (RFPD2 No. 30). No documents were produced in response to
either request and you have not stated that no other responsive documents exist. Please advise as
to your availability to meet and confer regarding this request and your refusal to produce any
additional responsive documents.

           15. Documents related to the GoFundMe website regarding your campaign called the
               “Frungy Defense Fund.”

        Stardock requested all communications between your clients and anyone at the
GoFundMe website (RFPD2 No. 34), and all documents related to the campaign called the
“Frungy Defense Fund” (RFPD2 No. 35). No documents beyond a few conversations with
peers/fans who recommended the fund were produced and you have not stated that no other
responsive documents exist. Please advise as to your availability to meet and confer regarding
this request and your refusal to produce any additional responsive documents.


4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 7 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 6



           16. Documents Related to Communications with Particular Participants on the Listed
               Forum.

        Stardock has requested that your clients produce their communications with certain
participants to a particular online forum regarding this litigation, Brad Wardell, the Classic Star
Control Games, and Stardock. (RFPD2 No. 49) Your clients have declined to produce any
responsive documents aside from a few brief references to messages sent by “Elestan”, and you
have not stated that no other responsive documents exist. Please advise as to your availability to
meet and confer regarding this request and your refusal to produce any additional responsive
documents.

           17. Documents Indicating Prior Rights to the Terms “FRUNGY” and “PRECURSORS.”

        Stardock requested all documents indicating prior rights to the terms “Frungy” and
“Precursors.” (RFPD2 No. 50) No responsive documents were produced and you have not stated
that no other responsive documents exist. Please advise as to your availability to meet and confer
regarding this request and your refusal to produce any additional responsive documents.

           18. Agreements, Contracts, Licenses, Communications and Documents Relating to the
               Development and Production of the Classic Star Control Games.

        Stardock has requested all documents related to any agreement relating the development
and production of the Classic Star Control Games (RFPD1 No. 4), documents regarding your
clients’ involvement in the development or production of Star Control I (RFPD2 No. 5), Star
Control II (RFPD1 No. 6), and Star Control III (RFPD1 No. 7), documents relating to your clients’
alleged authorship of the Classic Star Control Games (RFPD1 No. 8), and documents relating to
the role any other person played in the creation and development of the Classic Star Control
Games (RFPD1 No. 9). Stardock also requested all documents relating to the sale of any of the
Classic Star Control Games (RFPD1 No. 20) and, more generally, all communications relating to
the Star Control Games (RFPD1 No. 53).

       Your clients produced the Reiche agreement with Accolade, and a variety of timetables,
sketches, lines of code and dialogue. No, or very few, documents revealed which programmers
were doing which tasks related to the game. The production, in other words, appears incomplete
and indeed you have not stated that no other responsive documents exist. Please advise as to your
availability to meet and confer regarding this request and your refusal to produce any additional
responsive documents.

           19. Documents Relating to any Sale or Attempt to Sell the Classic Star Control Games
               Through Third-Parties.


4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 8 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 7



            Stardock requested that your clients produce documents related to the sale of the
Classic Star Control Games directly or through third parties (RFPD1 Nos. 13, 14, 38). The only
responsive documents produced reflected your clients’ attempt to license GOG to sell the games.
No other documents reflecting your clients’ efforts to sell the Classic Star Control Games directly
or through third parties was produced and you have not stated that no other responsive documents
exist. Please advise as to your availability to meet and confer regarding this request and your
refusal to produce any additional responsive documents.

           20. Documents Relating to Use/Ownership of Any Marks (including the Star Control
               Mark) Relating to the Classic Star Control Games.

        Stardock requested that your clients produce all documents reflecting use of the Star
Control Mark, any marks pertaining to the Star Control Games, or the transfer of any such marks
to your clients. (RFPD1 Nos. 22-25) Stardock also requested all documents relating to your
clients’ use of the Star Control Mark in promoting the Ghosts of the Precursor (RFPD1 No. 27),
all documents containing information regarding the Star Control Mark (RFPD1 No. 62), and all
documents supporting your clients’ assertion that Stardock violated your clients’ common law
rights in the mark “Ur-Quan Masters,” and all documents supporting your clients’ allegation that
they had a license to use the claimed trademark or copyrights as alleged in your clients’ Fifteenth
Affirmative Defense. Very few, if any, responsive documents were produced, and no documents
regarding “use” were produced. You have also not stated that no other responsive documents
exist. Please advise as to your availability to meet and confer regarding this request and your
refusal to produce any additional responsive documents.

           21. Documents Relating to Use/Ownership of the Star Control Copyrights.

        Stardock requested documents regarding your clients’ use/ownership of the Star Control
Copyrights. (RFPD1 Nos. 26, 28, 63; RFPD2 Nos. 6-9) Aside from documents reflecting a few
attempts at registration and then the belated assignments of some rights regarding the Star Control
Copyrights, no responsive documents were produced and you have not stated that no other
responsive documents exist. Please advise as to your availability to meet and confer regarding
this request and your refusal to produce any additional responsive documents.


           22. Documents Relating to Communications with Atari, GOG, Accolade, Infogrames, and
               any Third Parties Regarding the Classic Star Control Games.

       Stardock requested that your clients produce all communications with Atari, GOG,
Accolade, Infogrames, and any third parties regarding the Classic Star Control Games. (RFPD1
Nos. 32-36; 64) Your clients produced some development timelines, advance payments and
evidence of revenue/royalty payments only. Your clients’ production in response to these
requests appears incomplete and indeed you have not stated that no other responsive documents
4817-0778-7129.1
         Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 9 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 8



exist. Please advise as to your availability to meet and confer regarding this request and your
refusal to produce any additional responsive documents.

           23. Documents Relating to Atari.

        Stardock requested all documents supporting your clients’ contention that Atari did not
use the Star Control Mark through at least early 2011. (RFPD1 No. 72) Stardock requested all
documents supporting your clients’ claims that neither Atari nor Accolade had sold the Star
Control games or paid royalties from approximately 2001 to 2011. (RFPD1 No. 80). Likewise,
Stardock requested all communication between your clients and Atari, as well as all documents
supporting your clients’ contention that Atari did not purport to sell or have any rights to sell
rights to Star Control I and Star Control II to Stardock (RFPD2 Nos. 16,18). Other than
communications reflecting your clients’ attempt to inquire as to what was sold in the bankruptcy,
no responsive documents were produced and you have not stated that no other responsive
documents exist. Please advise as to your availability to meet and confer regarding this request
and your refusal to produce any additional responsive documents.

           24. Documents Relating to Development and Creation of the Ghosts of the Precursors
               Game.

        Stardock requested all documents relating to the development and creation of the Ghosts
of the Precursors Game. (RFPD2 nos. 1, 14, 15) Your clients’ production to date included some
discussions with programmers and some limited discussion of ideas for the game, but no firm
agreements or established development protocol, timetable, storyline, or development plans. Nor
have your clients produced any appreciable amount of code in response to Stardock’s requests.
Your clients’ production does not appear to be complete and indeed you have not stated that no
other responsive documents exist. Please advise as to your availability to meet and confer
regarding this request and your refusal to produce any additional responsive documents.

           25. Documents Relating to the use of the Term “Star Control” on Their Website or in
               Forums/Online Postings.

       Stardock requested all documents relating to your clients’ use of the term “Star Control”
on their website or in online forums or postings. (RFPD2 Nos. 10, 13) Very few, if any,
responsive documents have been produced and you have not stated that no other responsive
documents exist. Please advise as to your availability to meet and confer regarding this request
and your refusal to produce any additional responsive documents.


           26. Documents relating to Toys for Bob and related entities.


4817-0778-7129.1
        Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 10 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 9



        Stardock requested documents relating to Toys for Bob and related entities. Specifically,
Stardock requested all documents related to the involvement of “Toys for Bob” in the creation of
Star Control I and Star Control II (RFPD2 No. 38), “[a]ll documents relating to the establishment
and identification of all entities that operate under the name ‘Toys for Bob’” that were involved
in the creation or marketing of Star Control I and II (RFPD2 No. 39), all documents relating to
such entities’ involvement in the creation or promotion of Star Control I or Star Control II (RFPD2
Nos. 40-41), documents reflecting the business relationship between those entities (RFPD2 No.
42), and documents reflecting your clients’ communication with Activision regarding the
negotiation of their employment agreement with it or Toys for Bob (RFPD2 No. 48). Very few
documents were produced that reflected the information sought regarding Toys for Bob. Your
clients do not appear to have made a complete production in response to these requests, and indeed
you have not stated that no other responsive documents exist. Please advise as to your availability
to meet and confer regarding this request and your refusal to produce any additional responsive
documents.

           27. Documents Relating to the U.S. Copyright Office Regarding Applications/Registration
               for Works Related to the Classic Star Control Games.

        Stardock requested the production of “[a]ll documents relating to communications
between the United States Copyright Office and [your clients] regarding [your clients’]
applications for registration of any works related to the Classic Star Control Games.” (RFPD2
No. 5). While a few documents regarding the Star Control II and III registrations were produced,
as well as the identifying material being copyrighted from Star Control II, the production is
otherwise void of responsive documents and does not appear to be complete. We are aware that
there has been communication with the Copyright office that is responsive to these requests and
that has not been produced. In fact, we included publicly available communication between Mr.
Palmer and the U.S. Copyright Office as Exhibit T to Stardock’s Third Amended Complaint. That
communication took place through December 2017 and January 2018, is responsive to these
requests, and yet was not produced by your clients. Stardock is entitled to all communications
regarding these registration efforts, whether those communications be with the U.S. Copyright
Office or between themselves. You have not stated that no other responsive documents exist.
Please advise as to your availability to meet and confer regarding this request and your refusal to
produce any additional responsive documents.

       For each of the document requests identified above, please provide a response to the
following questions:

     1. Have your clients withheld any responsive documents based on their objections or based
        on the contention that responsive documents are privileged? If so, provide a privilege log
        reflecting the same by November 2, 2018.


4817-0778-7129.1
        Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 11 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 10



     2. If no documents have been withheld on the basis of privilege or any other objection, do
        any responsive documents exist? If no responsive documents exist, please confirm by
        November 2, 2018.

     3. If you contend responsive documents, other than as noted below, have been produced, by
        November 2, 2018, please identify the documents, by Bates number, that you contend
        respond to the request.

     4. Please produce all non-privileged, responsive documents not previously produced by
        November 2, 2018.

     C. Insufficient Written Responses to Stardock’s First and Second Set of Document
        Requests

       Your clients have declined to provide documents in response to the following requests
within Stardock’s first set of document requests: Nos. 11, 19, 29, 36, 37, 40, 44, 46, 64, 120, and
121. Your clients have declined to provide documents in response to the following requests
within Stardock’s second set of document requests: Nos. 15, 17, 30, 31, 39, 42, and 44.

        If no responsive documents exist in response to these requests, please serve amended
responses reflecting the same by November 2, 2018. Otherwise, please advise that your clients
are refusing to respond to these requests by November 2, 2108 and we will determine a time to
meet and confer regarding the same.

     D. Insufficient Interrogatory Responses

       The Supplemental Interrogatory Responses served by your clients continue to be
inadequate.

        Specifically, Stardock has requested that your clients “[i]dentify each person who has,
claims to have, or whom You believe may have knowledge or information concerning any of the
allegations contained in the Complaint, and/or defenses thereto, the underlying subject matter of
this Action, or information maintained by each such person.” (Interrogatory to Reiche, No. 1) In
response, your clients identified numerous individuals but without the required identifying
information. Moreover, your clients vaguely identified “other personnel” at Atari, GOG, Valve,
and Stardock. This is not a responsive or adequate description of individuals with knowledge of
the allegations at issue in this matter.

        Likewise, Stardock requested that your clients identify all persons involved in the
authorship, creation or development of any aspect of the Classic Star Control Games, and to
identify each person’s role or contribution to the same. (Interrogatory to Reiche, No. 5) Your

4817-0778-7129.1
        Case 4:17-cv-07025-SBA Document 106-4 Filed 02/06/19 Page 12 of 12



Stephen C. Steinberg, Esq.
October 26, 2018
Page 11



clients have identified several individuals, but have declined to identify each person’s role or
contribution to the Classic Star Control Games.

     E. Written Response To Stardock’s Third Set of Requests for Production of Documents

        Your clients have declined to produce documents in response to Stardock’s request for
“[a]ll Documents relating to any communication with any third party regarding the development
of any game other than the one offered at http://sc2.sourceforge.net/ that was developed or offered
under the open source license used for the open source edition of Star Control II as alleged in
Paragraph 42 of Your Counterclaim.” Stardock is entitled to this documentation and requires that
your clients respond to the same by November 2, 2018.

     F. AEO Designations

        We believe that your clients’ “attorneys’ eyes only” designation has been overbroad and
improper. The produced email from Fred Ford to Rob Dubbin (bates number RF002825-26) is a
good example of your clients’ overreach. That document was marked AEO, despite the fact that
there is no confidential, privileged or otherwise sensitive information contained therein.
Admittedly, there is language in the email that indicates your clients’ intent to injure Stardock
and interfere with its release of Origins, but evidence against a party’s interest does not become
“highly confidential” simply because it is detrimental to that party’s case. Please explain your
clients’ basis for this designation. We will identify other particular violations of the Stipulated
Protective Order under separate cover, but, in the meantime, we ask that you reconsider the
breadth of your “AEO” designations made to date, and specifically withdraw your improper AEO
designation of the attached document. Please advise as to your availability to meet and confer on
this subject.

        I am happy to discuss any part of this letter if you believe it would be useful. Otherwise,
I look forward to your response.


Best regards,



Dawn Valentine
Of Counsel
DV




4817-0778-7129.1
